—Application by the appellant for a writ of error coram nobis to vacate, on the *350ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 6, 1991 (People v Ballard, 173 AD2d 480), affirming a judgment of the Supreme Court, Kings County, rendered July 10, 1987.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Rosenblatt and Miller, JJ., concur.